Name: Commission Regulation (EEC) No 4201/88 of 21 December 1988 fixing, for the 1989, fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 » Official Journal of the European Communities31 . 12. 88 No L 370/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4201/88 of 21 December 1988 fixing, for the 1989, fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81 pagurus) the statistical data available during the accession negotiations did not permit a clear appreciation of the differences between the prices ruling on the markets in the different regions of the Community ; whereas it appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favour ­ ing their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession by a progressive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the guide prices for the 1989 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3860/88 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3468/88 (2), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pilchardus special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to that for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas, with regard to monkfish (Lopbius spp.), Norway Lobsters (Nephrops norvegicus) and crabs (Cancer HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 (1 ) of Regulation (EEC) No 3796/8 1-which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calculat ­ ing the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of the above ­ mentioned Regulation, shall be as shown in Annex II. (') OJ No L 379, 31 . 12. 1981 , p. 1 . Ã 1) OJ No L 305, 10 . 11 . 1988, p. 1 . (3) OJ No L 345, 14. 12. 1988, p. 1 . No L 370/2 Official Journal of the European Communities 31 . 12. 88 the 1989 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. Article 3 The Community withdrawal and selling prices as referred to in Article 12 (1 ) of Regulation (EEC) No 3796/81 applicable for the 1989 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for Article 5 This Regulation shall enter into force .on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission 31 . 12. 88 Official Journal of the European Communities No L 370/3 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus Sardines of the species Sardina pilchardus  from the Atlantic  from the Mediterranean Dogfish (Squalus acanthias) Dogfish (Scyliorhinus spp.) Redfish (Sebastes spp.) Cod of the species Gadus morbua Coalfish (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Ling (Molva spp.) Mackerel of the species Scomber scombrus Mackerel of the species Scomber japonicus Anchovies (Engraulis spp.) Plaice (Pleuronectes platessa) Hake of the species Merluccius merluccius Megrim (Lepidorhombus spp.) Rays' bream (Brama spp.) Monkfish (Lophius spp.) Shrimps of the genus Crangon crangon Crabs of the species Cancer pagurus Norway lobster (Nephrops norvegicus) 85 85 85 80 80 90 80 80 80 80 80 85 90 85 83 90 80 80 85 90 90 90 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Species Size (') Conversion Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') 1 Herrings of the species Clupea harengus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,80 0,50 0,85 0,80 0,50 Sardines of the species Sardina pilchardus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,55 ' 0,55 0,85 0,55 0,35 0,35 0,35 035 Dogfish (Squalus acanthias) 1 2 3 0,75 0,64 0,35 0,55 0,45 0,25 0,71 0,60 0,30 0,50 0,40 0,20 Dogfish (Scyliorhinus spp.,) 1 2 3 0,80 0,80 0,55 0,60 0,60 0,40 0,75 0,70 0,45 0,50 0,50 0,25 Redfish (Sebastes spp.^ 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,90 0,90 0,76 0,90 0,90 0,76 No L 370/4 Official Journal of the European Communities 31 . 12. 88 Species Size (') Conversion Gutted fish* with head (') Whole fisfa (') l Extra, A (') BO Extra, A (') B (') Cod of the species Gadus morbua 1 2 3 4 5 0,90 0,90 0,85 0,67 0,47 0,85 0,85 0,70 0,46 0,27 0,65 0,65 0,50 0,38 0,28 0,50 0,50 0,40 0,27 0,18 Coalfish (Pollachius vtrens) 1 2 3 4 0,90 0,90 0,89 0,72 0,90 0,90 0,89 0,52 0,70 0,70 0,69 0,38 0,70 0,70 0,69 0,28 Haddock (Melanogrammus aeglefinus) 1 2 3 4 0,90 0,90 0,77 0,71 0,80 0,80 0,65 0,58 0,70 0,70 0,54 0,53 0,60 0,60 0,37 037 ' Whiting (Merlangus merlangus) 1 2 3 4 0,80 0,80 0,76 0,55 0,75 0,75 0,61 0,37 0,60 0,60 0,55 0,40 0,40 0,40 0,23 0,23 Ling (Molva spp.j 1 '2 3 0,85 0,83 0,75 0,65 0,63 0,55 0,70 0,68 0,60 0,50 0,48 0,40 Mackerel of the species Scomber scombrus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,85 0,85 0,75 0,70 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0,00 0,00 0,00 0,00 ojoo 0,00 0,00 0,00 0,85 0,85 0,70 0,55 0,75 0,70 . 0,57 0,40 Anchovies (Engraulis spp.) 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,80 0,85 0,70 0,29 0,45 0,45 0,45 0,29 Plaice (Pleuronectes platessa) 1 2 3 4 0,90 0,90 0,85 . 0,65 0,85 0,85 0,80 0,60 0,49 0,49 0,49 0,46 0,49 0,49 0,49 0,46 Hake of the species Merluccius merluccius 1 2 3 4 5 . 1,00 0,76 0,75 0,64 0,60 0,94 0,71 0,70 0,59 0,55 0,79 , 0,59 0,58 0,50 0,47 0,73 0,54 0,53 0,41 0,38 Megrim (Lepidorbombus spp.) 1 2 3 4 0,85 0,75 0,70 0,45 0,65 0,55 0,50 0,25 0,80 0,70 0,65 0,40 0,60 0,50 0,45 0,20 Rays' bream (Brama spp.) 1 2 0,85 0,60 0,65 0,40 0,80 0,55 0,60 0,35 31 . 12. 88 Official Journal of the European Communities No L 370/5 \ Conversion Species Size (') Whole fish or gutted,with head (  ) Fish without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lopbius sppJ 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 AO B (') Shrimps of the genus Crangon 1 2 0,65 0,30 0,55 0,30 Whole (') Crabs of the species (Cancer pagurus) 1 2 0,80 0,60 ' L Whole Tails \ Extra (') Extra (') I Extra A B A B Norway lobster (Nephrops norvegicus) 1 2 3 4 0,95 0,95 0,63 0,25 0,95 0,68 0,85 0,64 0,38 0,60 0,51 0,20 0,35 0,25 0,10 0,26 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') BO Extra, A (') BO Herrings of the species Clupea harengus  1 January to 31 July 1989 and of the 1 October to 31 December 1989  1 August to 30 September 1989 1 2 3 1 2 3 0 0 0 0 0 ' 0 0 0 0 0 0 0 195 184 115 178 167 105 195 184 115 178 167 i05 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 230 230 355 230 172 172 265 172 146 146 146 146 109 109 109 109 b) Spain and Portugal Sardines of the species Sardina pilchardus from the Mediterranean 1 2 3 4 0 0 0 0 0 0 0 0 215 215 332 215 137 137 137 137 No L 370/6 Official Journal of the European Communities 31 . 12. 88 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish \ Extra, A (') BO Extra, A (L) BC) Dogfish (Squalus acanthias) 1 2 3 511 436 239 375 307 170 484 409 204 341 273 136 Dogfish (Scyliorhinus spp.J 1 2 3 495 495 341 372 372 248 464 433 279 310 310 155 Redfish (Sebastes spp.^ 1 2 3 0 0 0 0 0 0 720 720 608 720 720 608 Cod of the species Gadus morhua 1 2 3 4 5 886 886 836 659 462 836 836 689 453 266 640 640 492 374 276 492 492 394 266 177 Coalfish (Pollachius virens) 1 2 3 4 467 467 461 373 467 467 461 270 363 363 358 197 363 363 358 145 Haddock (Melanogrammus aeglefinus) 1 2 3 638 638 546 567 567 461 496 496 383 425 425 262 4 503 411 376 262 Whiting (Merlangus merlangus) 1 2 3 511 511 486 479 479 390 384 384 352 256 256 147 \ 4 352 237 256 147 Ling (Molva spp.^ 1 2 3 626 611 552 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus 1 2 3 0 0 0 0 0 0 194 194 194 194 171 160 Spanish mackerel of the species Scomber japonicus 1 2 3 0 0 0 0 0 0 247 247 203 218 203 166 ! 4 0 0 160 116 Anchovies (Engraulis spp.^ : (a) Member States other 1 than Spain j (b) Spain ^ 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 566 602 496 205 653 694 572 237 319 319 319 205 368 368 368 237 / 31 . 12. 88 Official Journal of the European Communities No L 370/7 withdrawal price (ECU/t) Gutted fish with head Whole fishSpecies Size (') Extra, A (') BO) Extra, AP) BO) Plaice (Pleuronectes platessa).  1 January to 30 April 1989 1 2 3 4 1 2 3 4 578 578 546 418 788 788 744 569 546 546 514 385 744 744 701 525 315 315 315 296 429 429 429 403 315 315 315 296 429 429 429 403 1 May to 31 December 1988 Hake of the species Merluccius merluccius 1 2 3 4 5 2 662 2 023 1 997 1 704 1 597 2 502 1 890 1 864 1 571 1 464 2103 1 571 1 544 1 331 1 251 1 943 1 438 1 411 1 092 1 012 Megrim (Lepidorhombus spp.) 1 2 3 4 1 271 1 121 1 047 673 972 822 748 374 1 196 1 047 972 598 897 748 673 299 Rays bream (Brama sppJ 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted fish, with head Without head Extra, A (') BO Extra, AO) BO) Monkfish (Lophius sppJ 1 2 3 4 5 1 298 1 659 1 659 1 388 793 937 1 298 1 298 1 028 433 3 856 3 641 3 427 2 999 2142 2 999 2 785 2 570 2142 1 285 AO) BO Shrimps of the genus Crangon 1 2 904 417 765 417 Sale prices (ECU/tonne) Whole 0) Edible crabs (Cancer pagurus) 1 2 1 080 810 Whole Tails E 0) Extra, AO) BO) Extra, AO) BO) Norway lobster (Nephrops norvegicus) 1 2 3 . 4 3 762 3 762 2 495 990 3 762 2 534 2 020 990 2 693 1 505 792 396 7 704 5 438 3 172 2 356 5 166 3 444 1 722 816 0) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . No L 370/8 Official Journal of the European Communities 31 . 12. 88 ANNEX IV \ Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head Whole fish \ \ Extra, A (') BP) Extra, A (') B (') Mackerel of the species Scomber scombrus Coastal areas of and islands of Ireland 0,76 ( i 000 000 147147147 147130122 Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0,79 { i 000 000 154154154 154135126 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0,85 ' i ¢ , 2 3 0 0 0 0 a 0 165 165 165 165 145 136 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,91 ' 1 2 3 0 0 0 0 0 0 177 177 177 177 156 146 Sardines from sardines of the species Sardina pilchardus from the Atlantic Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom ' 0,59 1 2 3 4 0 0 0 . 0 0 0 0 0 136 136 209 136 86 86 86 86 ¢ Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 172  Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,60 11 1 5971 2141 1981 022 958 1 501 1 134 1 118 942 879 1 262 942 926 799 751 1 166 863 847 655 607 Coastal areas of and islands of Ireland 0,84 1 2 3 4 5 2 236 1 700 1 677 1 431 1 342 2102 1 588 1 565 1 319 1 230 1 767 1 319 1 297 1 118 1 051 1 632 1 208 1 185 917 850 Whole or gutted fish I Extra, A (') B (') Monkfish (Lophius spp.^ Coastal areas and islands of Ireland and the United Kingdom 0,94 0,91 0,92 2 3 4 1 559 1 509 1 277 1 220 1 181 945 \ Selling prices (ECU/tonne) I Whole fish \\ Extra, A (') BO Norway lobster (Nepbrops norvegicus) Coastal areas and islands of Ireland and the United Kingdom 0,92 0,88 0,69 0,76 1 2 3 4 3 461 2 230 1 394 752 2 477 1 324 546 301 Edible crabs (Cancer pagurus) Coastal areas and islands of Ireland and the United Kingdom 0,85 0,84 1 2 918 680 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .